Citation Nr: 1603919	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  13-20 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for a right ankle disability.
 
2. Entitlement to service connection for a right foot condition.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. The Board previously considered these matters in May 2015, when, in pertinent part, it reopened a previously denied claim for a right ankle disability, and remanded both issues on appeal for additional development. The claim was again remanded in October 2015 for further development, specifically for a VA medical addendum opinion in regard to the above issues. A review of the claims file reflects that the AOJ has complied with the October 2015 remand instructions by obtaining an addendum opinion in November 2015 and providing a supplemental statement of the case (SSOC).


FINDINGS OF FACT

1. The preponderance of the evidence of record is against a finding that the Veteran's right ankle disability is causally related to, or was aggravated by, active service.

2. The preponderance of the evidence of record is against a finding that the Veteran's right foot condition is causally related to, or was aggravated by, active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a right ankle disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304 (2015).

1. The criteria for service connection for a right foot condition have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in August 2011.

VA has a duty to assist the Veteran in the development of the claim. The claims file includes service treatment records (STRs), VA medical records, private medical records, and statements in support of the Veteran's claims. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

A VA opinion was obtained in November 2015. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded an adequate VA examination/opinion. The report includes a clinical examination, diagnostic testing, and the Veteran's reported symptoms. The report provides findings, and adequate rationale, relevant to the criteria for service connection. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims. Essentially, all available evidence that could substantiate these claims has been obtained.


Legal criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

Analysis

The Board has reviewed all of the evidence in the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran avers that he has a right ankle and right foot condition as a result of military service, specifically due to his numerous missions as a paratrooper. The claims folder reflects that the Veteran with a healed right distal fibular fraction with fragments in anatomic alignment and degenerative spurring distal fibula. (See April 2014 VA medical examination). There is no objective evidence, however, that the Veteran experienced or was treated for right ankle or right foot problems during service.

An April 1983 separation examination is silent for any pertinent defects, diagnoses or significant history related to the Veteran right foot and right ankle.  On the Report of Medical Examination at separation, the Veteran's feet and lower extremities were found to be normal. 

The Board acknowledges the Veteran's contentions that as a paratrooper it was not acceptable to seek treatment or complain of injuries. However, the claims folder reflects that while on active service the Veteran was treated for numerous injuries and conditions to include: swollen tonsils, fever, head laceration, sinus pain, middle finger injury, ringing of the ears, and stiffness of the neck. (See September 1982 consultation sheet, May 1981 chronological record of medical care, May 1980 chronological record of medical care, and August 1979 chronological record of medical care). The Board finds if the Veteran had experienced any in-service injury to his right foot and right ankle, it would be reasonable to expect that he would have noted it as he did other conditions.

On his claim for compensation, he reported a date of onset of his right ankle and right foot conditions in 1983.  The earliest medical treatment of record for right foot/right ankle is in May 1988, when the Veteran was treated for ankle/foot sprain. (See May 1988 private record). The May 1988 treatment record notes an old talus fracture; however there is no evidence of treatment for a talus fracture in service. 

In a November 2015 VA medical opinion, the examiner opined that the Veteran's claimed conditions less likely than not incurred in or was caused by his claimed in-service injury, event or illness. The examiner explained that the Veteran's STRs does not reflect any treatment of complaints of a foot or ankle problem. The examiner further noted the medical records which reflect that the Veteran suffered an ankle/foot sprain in 1988 and a right foot and ankle fracture in 2011. Additionally, the examiner explained if the Veteran sustained the severe sprains residual with chip fractures as contended, then ligamentous and tendon abnormalities would be present on an MRI, which it wasn't. Lastly, the examiner concluded that the Veteran's current right ankle and right foot conditions are more likely than not the result of intervening injuries (namely the 1988 and 2011 injuries) and the result of wear and tear of over more than 30 years after military service.

The Board acknowledges the July 2013 private medical letter, in which the Veteran's private physician discussed a medical consultation performed in May 1988, approximately 25 years prior. In the 2013 letter, the private physician recalls x-ray finds of a large amount of bone chips found in the Veteran's right foot and ankle. The private physician noted that the bone fragment would have been indicative of severe trauma to the foot and ankle. Additionally, the examiner recalled explaining to the Veteran that since he had no other prior history of trauma to his right ankle, the fact that he was a paratrooper was the only reasonable explanation for right foot and ankle trauma that would have caused the presence of the bone chips.

The Board finds that that the July 2013 private medical letter recalling a medical consultation that occurred 25 years prior to be of little probative value. While the private physician recalls x-ray findings of a large amount of bone fragments within the right ankle, the May 1988 outpatient and emergency record does not reflect such a finding. Further, the 2013 private letter is based primarily on the private physician's memory of one specific consultation that occurred 25 years prior. The claims folder does not support the private physician's memory in regard to bone fragments found. Neither the Veteran nor the private examiner has provided the Board with the 1988 x-ray finding of bone fragments within the right ankle and foot. Additionally, the originally 1988 consultation report is not within the claims folder. (The Board notes VA attempts to obtain all medical treatment records associated with the claims. Thus, as noted earlier, the duty to assist has been satisfied and is not of issue.). Lastly, the July 2013 private later is premised on the Veteran's assertion that the only injury he sustained was during service as a paratrooper. The private physician did not review the Veteran's entire claims folder prior to his conclusion. The mere recitation of a veteran's self-reported lay history does not constitute competent medical evidence of diagnosis or causality. See LeShore v. Brown, 8 Vet. App. 406 (1996). In addition, medical opinions premised upon an unsubstantiated account of a claimant are of no probative value. See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461(1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant).

In the present claim, the preponderance of the evidence is against a finding that the Veteran's right ankle and right foot conditions are causally related to, or aggravated by, active service. In addition, there is no continuity of symptomatology which supports a causal relationship between these condition and active service. The earliest clinical evidence of a right ankle and foot condition is in May 1988, approximately 5 years after the Veteran separated from service. (See May 1988 private outpatient and emergency record). While 5 years absent of treatment may not be definitive evidence that a nexus does not exist, the lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim; especially when such treatment is for an injury that occurred after service. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board notes that the Veteran may sincerely believe that his right ankle and right foot conditions are causally related to active service. However; the probative evidence is against such a finding. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of the ankles and feet for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a right ankle disability is denied.
 
Entitlement to service connection for a right foot condition is denied.





____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


